IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60300
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ERIC QUINN,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                    USDC No. 3:00-CR-53-ALL-LS
                       --------------------
                         December 28, 2001
Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Eric Quinn appeals his sentencing following his guilty-plea

conviction of distributing cocaine base in violation of 21 U.S.C.

§ 841(a)(1).   He argues that the two-level enhancement under

U.S.S.G. § 2D1.1(b)(1) was improper because the firearm seen by

officers during the drug transaction played no role in the

offense of conviction.   The Government argues that Quinn’s appeal

should be dismissed because it is precluded by the waiver-of-

appeal provision in the plea agreement.     The Government has

failed to provide the pertinent transcript to allow this court to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60300
                                -2-

make a determination as to whether that waiver was knowing and

voluntary, and the merits of Quinn’s appeal are accordingly

considered.   See Fed. R. App. P. 10(b)(3)(B); United States v.

Dunham Concrete Prods., Inc., 475 F.2d 1241, 1251 (5th Cir.

1973).

     The facts contained in the presentence report reveal that

officers observed a .45-caliber semi-automatic handgun in the

armrest from which Quinn retrieved the drugs involved in the

offense.   Quinn offered no evidence to rebut these facts, and the

district court did not clearly err in adopting that factual

finding.   See United States v. Puig-Infante, 19 F.3d 929, 943

(5th Cir. 1994).   Nor does the fact that count 2 of the

indictment -- knowingly carrying a handgun during and in relation

to a drug trafficking offense -- was dismissed foreclose the

application of the two-level enhancement.    See United States v.

Buchanan, 70 F.3d 818, 827-28 (5th Cir. 1995); United States v.

Juarez-Ortega, 866 F.2d 747, 749 (5th Cir. 1989).

     The Government’s motion to dismiss the appeal is DENIED.

The district court’s judgment is AFFIRMED.